Briefs and the abstract contain 741 pages of printed matter. The record is far more voluminous. The controversy was submitted on oral argument February 22. An opinion is now handed down that reviews evidence most favorable to the plaintiff below. This is because it is thought that somewhere in that twilight zone where fact challenges fact, appellee's testimony has, in weight, overcome that offered by appellants. Hence, it is said, a preponderance lies on the designated side of an imaginary line judges endeavor to identify and more clearly define. Result is that the reward of litigation goes to him whose diligence has overcome the so-called "balance." Transition from the nebulous to the juridical absolute then occurs.
A statesman whose brilliant mind and forceful character attracted national attention was murdered because he wrote an editorial entitled, "Across the Muddy *Page 459 
Chasm." The theme is suggestive of the controversy between men like Norman Baker and R. A. Bellows — men who by virtue of stratagem and conscienceless deception foisted upon hopeful sufferers an alleged "cure" for cancer which was later defined by the government as the handiwork of charlatans. Exposure did not come until thousands had been victimized as they walked through the valley of the shadow of death. Those comprising this army of the diseased hoped against hope that the self-styled miracle worker from Iowa — the unethical advertiser who was driven into Mexico, but who used Eureka Springs as a base for profits — might do for them what modern medicine, surgery and science had failed to completely accomplish.
Baker was sent to prison. Bellows was found guilty of using the mails to defraud, but died after testimony in this suit had been taken.
Baker and Bellows had been associated in various ventures for more than fifteen years. After 1918 Bellows was employed as credit manager for stores operated in New York, Akron, Indianapolis, Grand Rapids, and elsewhere — eight separate assignments as the head of important enterprises. Finally he went to Muscatine as manager of a clothing company. In 1926 he became associated with Baker, who operated a large retail store at Muscatine. At the expiration of nine months Bellow's was retained as manager for Baker's extensive enterprises, including an oil station, radio broadcasting plant, a retail store at Davenport, a factory, printing shop, and other activities.
In appellants' reply brief it is stated that Baker — admittedly a shrewd business man — sent Bellows to Kansas City "to be cured of a cancer" and to investigate a treatment administered by Dr. Ozias. There must have been a favorable report on financial possibilities of the Ozias process, for immediately after Bellows returned, Baker opened his "hospital" at Muscatine. This occurred in December 1929. Bellows was superintendent. At federal court trial in Little Rock Bellows swore he had never been a stockholder in the company just mentioned. *Page 460 
It developed, however, that in 1932 he filed suit at Muscatine to replevy fifty-four shares of stock in Norman Baker Investment Company, and swore that he had paid for the shares and they were delivered to him.
While superintendent of the baker hospital at Muscatine, Bellows was defendant in a suit brought to enjoin him and others from practicing medicine without license. The Supreme Court extended the interdiction to Baker, who had not been restrained by the district court. Baker then leased the property to Dr. Potter. Bellows, in respect of his services, "commuted" between Potter and Baker, working for each. Dr. Statler operated the Baker hospital at Muscatine under a conditional lease, but the contract was cancelled in 1932.
The charge against Baker, Bellows, and a Miss Amiss, was that they were fraudulently practicing medicine. It constituted a felony under Iowa laws. In the trial from which the instant appeal comes Bellows was asked: "And Mr. Baker entered a plea of guilty and `took the rap' to let you and Miss Amiss and the others out, didn't he?" Answer: "That's right."
Bellows also testified he ". . . thought the charges were juggled around so Baker could pay a thousand-dollar fine and spend a day in jail."
In the face of this record and other facts to be mentioned later, I involuntarily recoil from the majority's declaration that "Bellows' act in carrying over a half million dollars for Baker from Eureka Springs to Laredo, after the indictment, was the act of an honest and faithful servant and does not comport with the actions of a crook."
This surprising statement by the court, I am frank to say, has left me in bewilderment. The status becomes accentuated when it is remembered that the mortgage Thelma Yount procured on the Eureka Springs realty was executed by Bellows. In May, 1939, $5,000 was ostensibly borrowed of Thelma. In June $5,000 more of Thelma's money was loaned, with an additional $20,000 in September. These transactions, prima facie, were consummated by Bellows, who signed the notes and computed *Page 461 
interest. When the larger sum was advanced, the two $5,000 items were combined with the $20,000 and a note executed for $30,000. This is the note secured by a mortgage which Bellows, as secretary, signed.
The majority opinion recognizes and gives effect to the naive explanation by Bellows that he, in the capacity of "honest and faithful servant," carried $572,000 in a money belt from Eureka Springs to Laredo and was utterly oblivious to any suspicion that the leather around his waist was the container of currency destined for a lockbox. It was merely a circumstance, let us presume, that while in jail at Little Rock this servant whose fidelity remained unimpaired suddenly realized that the time had come for an accounting; that he should collect for worthless stock from which value had been syphoned by Bellows himself when as a co-conspirator he denuded the Eureka Springs treasury of assets.
There are many transactions shedding light on the close association between Baker, Bellows, Statler, and Thelma. All were equally enmeshed in transparent schemes to wrest money from cancer sufferers.
"But that I am forbid to tell the secret of my prisonhouse, I could a tale unfold whose lightest word would harrow up thy soul. . . ." This dramatic nocturnal declaration to the Prince of Denmark, coming from a ghost in front of Elsinore castle, is no stranger than Bellows' version of his contract with Baker, made in the prisonhouse at Little Rock.
Nothing is said in the majority opinion concerning Baker's contention (sustained by other testimony) that Bellows' demand for $25,000 was the price of silence. According to this evidence Bellows threatened to reveal to federal treasury authorities certain information that would affect income tax returns. This may, or may not, be true. But why should the soiled linen tendered by one group of manipulators be accepted at the cleaners in preference to that of others similarly situated? Prison walls and locked steel doors are not conducive to comradeship, and it is not strange that, while awaiting trial or transportation after conviction, former amenities should be interrupted. *Page 462 
That Bellows was as deep in the mud as Baker was in the mire appears too clear for argument. And yet an opinion finds its way into official Reports which places upon Bellows the stamp of judicial approval: one whose conduct finds approbation — "an honest, faithful servant." The entire decision rests upon the proposition that "It is possible [Bellows] was ignorant of the fraud that was being practiced upon the patients at the hospital." Here is recognition by the majority that fraud was being practiced; and yet Bellows, superintendent and generalissimo at large, money-carrier, mortgage-maker, and the executor of company notes, saw nothing, heard nothing, sensed nothing.
It is obvious, at least by analogy, that if the majority believed Bellows did not come into court with clean hands he would have no standing; and such, of course, is true.
But what conduct, may I respectfully ask, would be required in the circumstances of this case to tarnish the palms and begrime the fingers of Norman Baker's associate?
Results in affirming the appeal show that fifteen years as the agent, associate, manager, superintendent, financial expert, and close personal friend are not sufficient.
We know that being secretary of a corporation he helped denude did not arouse his suspicions that all was not well with the Baker line.
It is equally certain that Bellows' little journey to Laredo, bearing the financial balm of Gilead, his jailhouse conversations, and his relationship to all that was going on —  we know judicially that the hand of Esau was not confused with the voice of Jacob.
Again, may I pleadingly ask, what act upon the part of Baker would have awakened Bellows from his drowsiness?
"He who comes into equity must come with clean hands." Pomeroy, v. 2, 5th Ed., p. 90. Another expression is: "He that hath committed iniquity shall not have equity"; and again: "No right of action shall arise out *Page 463 
of an immoral cause." Apropos of the situation with which we are dealing is the rule that if both parties to litigation are equally at fault, the defendant's position is the stronger.
The situation here is that one wrongdoer is recouping from another's gains, implemented by the courts.
In answer to a newspaper reporter's question, the late Oliver Wendell Holmes, while a justice of the Supreme Court of the United States, said: "When I write a majority opinion I think I am right; when I write a dissenting opinion I know I am right."
So, here, there is the abiding conviction — although I am a lone dissenter — that the majority opinion departs radically from the clean hands doctrine, and that it makes available to participants in Baker's criminal transactions facilities of a court of equity which should remain inviolate.
I would dismiss the complaint for want of equity.